Case 3:20-cv-00041-RDM Document11 Filed 08/27/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARK J. MELCHIORRE

Plaintiff, :
Vv. : 3:20-CV-41
(JUDGE MARIANI)
MIDLAND CREDIT MANAGEMENT
Defendant.
ORDER

AND NOW, THIS > | DAY OF AUGUST, 2020, upon review of Magistrate
Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 10) for clear error or manifest
injustice, IT {S HEREBY ORDERED THAT:
1. The R&R (Doc. 10) is ADOPTED for the reasons set forth therein.
2. Plaintiffs Complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE to renewal
should Plaintiff comply with the Court’s orders and provide proof of service upon
Defendant Midland Credit Management.

3. The Clerk of Court is directed to CLOSE this case.

7

   

f 4 VAANLMl, (CA
Robert D. Mariani___7
United States District Judge

 
